Mr. Justice Phillips delivered the opinion, of the court: This is an action of debt on the official bond of Harry K. Midkiff, constable, of Decatur, Illinois. The declaration alleges he wrongfully misused a writ placed in his hands, to the injury of the plaintiff, by levying- on its property a writ of attachment whilst it was issued against one D. G-. Owens. The action of debt was for $2000, the penalty in the bond, and the damages were alleged to be $1000. Issue was made and a trial had before a jury in the circuit court of Macon county, and verdict and judgment rendered in favor of the defendants. An appeal was prosecuted to the Appellate Court for the Third District, where that judgment was affirmed. The action sounds in damages, and the only judgment entered against the plaintiff was fop costs in the circuit court. There is no certificate by a majority of the judges of the Appellate Court that this case involves questions of law of such importance, either on account of principal or collateral interests, that it should be passed upon by the Supreme Court. There is therefore no jurisdiction in this court on this appeal. (Baxtrom, v. Chicago and Northwestern Railway Co. 117 Ill. 150; Tucker v. Champaign Agricultural Board, 154 id. 593; Fisher v. Nubian Iron Enamel Co. 163 id. 387; Smith v. Harris, 113 id. 136.) It is not requisite that we should repeat the reasoning contained in the opinions in support of this proposition. The appeal from the Appellate Court for the Third District is dismissed. Appml dismM Mr. Justice Boggs took no part in the decision of this case.